Proceeding under CPLR article 78 to annul a determination of the State Liquor Authority which suspended petitioners’ liquor license for 20 days, on the ground that they had violated section 65 of the Alcoholic Beverage Control Law. By order of the Supreme Court, Westchester County, entered December 3, 1965, the proceeding was transferred to this court for disposition. Determination annulled, on the law, without costs, and matter remitted to respondent with the following directions: (1) to make available to petitioners a copy of the hearing officer’s report; (2) prior to taking any further action, to afford petitioners a reasonable opportunity to controvert the findings and conclusions contained in the report; and (3) to take any further proceedings not inconsistent herewith. We find that, after the final hearing, petitioners requested a copy of the hearing officer’s report. Petitioners were not given a copy of the report and were, therefore, denied an opportunity to controvert the contents thereof. While a copy of the report appears in the record before us and petitioners have upon this proceeding controverted the findings contained therein, nevertheless, petitioners were denied their right to challenge the report prior to respondent’s determination (Matter of Sorrentmo v. State Liq. Auth., 10 N Y 2d 143; Matter of White House Restaurant v. Epstein, 19 A D 2d 719). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.